Citation Nr: 1625405	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In his June 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  Accordingly, the RO scheduled the Veteran for a February 2015 video-conference hearing and sent him appropriate notification.  However, the Veteran failed to appear for such hearing, and he has not requested rescheduling.  Therefore, the Board finds that the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

In March 2015 and August 2015, the Board remanded the claim for additional development and it now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's diabetes mellitus type II has required insulin and a restricted diet, but has not required regulation of his activities within the meaning of the applicable diagnostic criteria, and does not result in separately compensable complications other than peripheral neuropathy of the bilateral lower extremities.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his diabetes mellitus from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his diabetes mellitus was granted and an initial rating was assigned in the February 2011 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination, conducted by telephone and a review of the record, addressing his pending claim in May 2015, pursuant to the Board's March 2015 remand instructions.  However, in August 2015, the Board found that the evidence indicated that a new VA examination was warranted.  Thus, the Board remanded the claim in August 2015 in order to afford the Veteran a new VA examination, which specifically addressed whether or not his diabetes required regulation of activities as defined by 38 C.F.R. § 4.119, Diagnostic Code 7913.  Such in-person examination was provided in November 2015, which is sufficient for adjudicating the instant claim.   In this regard, the Board finds that such examination reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue decided herein has been met.   

Furthermore, Board finds there has been substantial compliance with the Board's March 2015 and August 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in March 2015, the matter was remanded in order to provide the Veteran with an opportunity to identify or submit any additional relevant records, obtain updated VA treatment records, and afford him a VA examination.  Subsequently, in an April 2015 letter, the Veteran was requested to submit or identify any outstanding records referable to his claim; however, he did not respond to the letter.  Additionally, updated VA treatment records dated through June 2015 were obtained.  Finally, as previously discussed, the Veteran was afforded a VA examination, conducted by telephone and a review of the record, in May 2015.  Subsequently, in August 2015, the Board again remanded the claim in order to afford him a VA examination to be conducted in-person.  Such was performed in November 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2015 and August 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. at 126.  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's diabetes mellitus type II has been awarded an initial 20 percent rating pursuant to Diagnostic Code 7913, effective September 7, 2010.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated warrants a 60 percent rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated warrants a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The Board notes that a January 2011 doctor's letter from the Veteran's correctional facility at the time indicates that the Veteran had been started on metformin, an oral hypoglycemic agent, for early stage diabetes mellitus, type II, in June 2010.  Private and VA treatment records generally show that the Veteran's diabetes has been treated with metformin, and such records do not show regulation of activities, or hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.

At the May 2015 VA examination, the VA examiner conducted a telephone interview, instead of an in-person examination, with the Veteran because of transportation issues.  The May 2015 examiner also reviewed the Veteran's records.  Thereafter, she completed a Disability Benefits Questionnaire indicating that the Veteran had a diagnosis of diabetes mellitus, type II.  The examiner reported that the Veteran's treatment for his diabetes included management by a restricted diet and prescribed oral hypoglycemic agent(s).  With regard to regulation of activities, the examiner indicated that the Veteran did not require such regulation as part of his diabetes management.  She noted that the Veteran visited his diabetic care provider less than twice a month.  The examiner also reported that the Veteran's diabetes did not require any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past 12 months and that he did not have any unintentional weight loss or loss of strength attributable to diabetes mellitus.  With regard to complications of diabetes, the examiner reported the following findings: no recognized complications of diabetes, no scars related to diabetes or its treatment, and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to diabetes.

With regard to functional impact, the examiner indicated that the Veteran's diabetes impacted his ability to work, but no description, to include examples, of such impact was provided.  Accordingly, in the August 2015 remand, the Board requested that the Veteran be afforded an in-person examination that included clarification of the apparent discrepancy between the May 2015 VA examiner's report that the Veteran's diabetes impacted his ability to work and that his diabetes did not require regulation of activities as part of his diabetes management.

At the November 2015 VA examination, the examiner conducted an in-person examination of the Veteran.  The November 2015 examiner indicated that the Veteran had a diagnosis of diabetes mellitus, type II.  The examiner reported that the Veteran's treatment for his diabetes included management by a restricted diet and prescribed oral hypoglycemic agent(s).  With regard to regulation of activities, the examiner indicated that the Veteran did not require such regulation as part of his diabetes management.  She noted that the Veteran visited his diabetic care provider less than twice a month.  The examiner also reported that the Veteran's diabetes did not require any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past 12 months and that he did not have any unintentional weight loss or loss of strength attributable to diabetes mellitus.  With regard to complications of diabetes, the examiner reported the following findings: the Veteran had diabetic peripheral neuropathy, a recognized complication of diabetes; no scars related to diabetes or its treatment; and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to diabetes.  With regard to functional impact, the examiner indicated that the Veteran's diabetes did not impact his ability to work.

In this case, as documented in the VA examination reports and the clinical evidence, the Veteran has been prescribed an oral hypoglycemic agent and used a restricted diet to control his diabetes.  However, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities, as clarified by the most recent VA examination.  The Veteran, therefore, does not meet the criteria for a higher rating of 40 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119.  As the regulation of activities is also required for consideration of 60 or 100 percent ratings, and the Board has found that there is no evidence of such regulation, further inquiry as to the Veteran's frequency of episodes of ketoacidosis or hypoglycemic reactions is not required, as he is not entitled to 40, 60, or 100 percent ratings on the basis that his diabetes mellitus does not require regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In this regard, with respect to a 40 percent rating, the Court has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of DC 7913 for diabetes mellitus with the non-successive DC 7903 for hypothyroidism).  Additionally, medical evidence is required to support the "regulation of activities" criterion.   See Camacho, 21 Vet. App. at 364.  

While the record establishes that the Veteran's diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet, both of which are required for a 40 percent rating, there is no evidence that this condition has restricted his activities, which is an essential element for a 40 percent disability rating under 7913.  The Veteran is competent to report on symptoms and credible to the extent that he is sincere in his belief that the severity of his diabetes mellitus is such that a higher rating is warranted.  His lay evidence, however, is outweighed by more probative medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  As noted above, medical evidence is required to show that occupational and recreational activities have been restricted, which is not shown here.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Therefore, there is no basis to grant a rating higher than 20 percent for the Veteran's diabetes mellitus.

With regard to the complications of diabetes mellitus, the Board notes that the Veteran is already in receipt of separate ratings for peripheral neuropathy in the bilateral lower extremities.  Specifically, the Veteran is currently service-connected for sciatic nerve peripheral neuropathy of both lower extremities and femoral nerve peripheral neuropathy of both lower extremities.  The Board also notes that the Veteran has not been found to suffer from peripheral neuropathy of the bilateral upper extremities, cardiovascular disease, or vision or kidney problems secondary to his diabetes which could, potentially, warrant a separate rating as a complication of diabetes mellitus.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate here, but the Board finds that his symptomatology, with respect to diabetes and not its compensable complications, has been stable throughout the appeal.  Therefore, assigning staged ratings for such diabetes is not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria and that there are no additional symptoms of his disability that are not addressed by the rating schedule.  In addition, the Veteran has already been assigned separate compensable ratings for peripheral neuropathy in the lower extremities as a complication of diabetes mellitus.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability currently on appeal.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, based on the foregoing, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Further, the Board observes that in Rice v. Shinseki, 22Vet. App. 447 (2009), it was held that a claim for total disability evaluation based on individual unemployability due to service-connected disability (TDIU) is part of an increased or initial rating claim when such claim is raised by the record.  In the instant case, while it does not appear that the Veteran is employed, he has not alleged, and the record does not show, that such is due to his diabetes mellitus.  In this regard, VA treatment records show that he is retired and last worked in 1998 doing steel erections and landscaping.  While the VA examiner in  May 2015 reported that the Veteran's diabetes impacted his ability to work, no description, to include examples, of such impact was provided.  Furthermore, she did not indicate that such disability rendered the Veteran unable to work.  Moreover, upon an in-person examination in November 2015, the examiner determined that the Veteran's diabetes did not impact his ability to work.  Additionally, the record reflects that the Veteran has been determined to be disabled by SSA as a result of nonservice-connected affective disorders and disorders of the back.  Consequently, the Board finds that the issue of TDIU has not been raised and, therefore, need not be further addressed.

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in denying an initial rating in excess of 20 percent for the Veteran's diabetes mellitus, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

An initial rating in excess of 20 percent for diabetes mellitus type II is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


